Citation Nr: 1415107	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from April 14, 2003 to January 10, 2011, and as 50 percent disabling from January 11, 2011 to February 16, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever 


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1972.

This claim comes before the Board of Veterans Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Muskogee, Oklahoma certified this claim to the Board for appellate review.

The RO has rated the Veteran's PTSD as 30 percent disabling from April 14, 2003 to January 10, 2011, and as 50 percent disabling from January 11, 2011 to February 16, 2011.  The Veteran was awarded a 100 percent schedular rating for PTSD from February 17, 2011, forward.  As the 100 percent rating is the maximum rating available, the time period from February 17, 2011, forward is not at issue as the claim was granted in full as of that date.  

The Veteran testified in support of this claim during a video-conference hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in March 2013.  


FINDING OF FACT

The Veteran's PTSD has resulted in total occupational and social impairment since April 2003. 



CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD, from April 14, 2003 to February 16, 2011, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code (DC) 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  Here, the Board need not discuss whether VA complied with these requirements.  Rather, due to the favorable disposition in this case, the Board's decision to proceed in adjudicating this claim is harmless, not prejudicial to the Veteran or affecting the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d at 1374; Bernard v. Brown, 4 Vet. App. at 384.

The Veteran seeks a higher initial evaluation for his service-connected PTSD.  He has stated that he stopped working in 2002 and began receiving disability benefits from the Social Security Administration (SSA) in 2004, based primarily on anxiety-related disorders and secondarily on his Meniere's syndrome and sinusitis.  

The Veteran contends that, since 2003, his PTSD has remained the same, requiring medication and individual and group counseling the entire time.  Allegedly, in 2003, a doctor told him he should be rated 70 percent for his PTSD, or no less than 50 percent.  This disability has reportedly resulted in a rocky relationship with his spouse, causing constant depression, fatigue and frustration, apathy, helplessness, hopelessness, impaired memory, focus and attention, sleeping difficulties, including nightmares and night sweats, a blunted affect, monthly panic attacks, homicidal thoughts, markedly diminished interested in activities, detachment from others, anger outbursts and irritability, hypervigilance and an exaggerated startle response.  Doctors reportedly indicated that these symptoms caused significant, severe or total impairment occupationally and/or socially.  

The Veteran asserts that he has a short fuse and, as such, is unable to deal with others, thereby hindering his ability to maintain a job.  For instance, if people say something to him and he has something in his hand, he throws it at them.  He reports having walked off or been laid off from 10 jobs.  He refers to records from Dr. Hoffman dated since 2003, which during treatment visits for PTSD, indicate the Veteran is unemployable, socially isolated, paranoid and experiencing homicidal and suicidal ideation.   

The Veteran questions the adequacy of all but the last VA examination, during which the examiner determined that he was totally impaired both occupationally and socially, as the examiners who conducted the prior examinations were not privy to the claims file.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013). 

The RO has rated the Veteran's PTSD as 30 percent disabling from April 14, 2003 to January 10, 2011, and as 50 percent disabling from January 11, 2011 to February 16, 2011.  As noted above, he was awarded a 100 percent schedular rating from February 17, 2011.  

Under DC 9411, the General Rating Formula for Mental Disorders (formula), a 30 percent evaluation is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

As the Veteran asserts, his PTSD disability picture, which now meets the criteria for a 100 percent evaluation, has not changed during the course of this appeal.  According to his treatment records dated from 2003 to the present, it still involves the same symptoms, requires the same medication and therapy, and hinders the Veteran's employability and social functioning.  Although the Veteran had periods of time during which he showed improvement in his mental health, the symptoms upon which the RO relied in awarding the Veteran a 100 percent evaluation, effective from February 17, 2011, are the same symptoms the Veteran experienced early on in the appeal.  

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  Here, since 2003, medical professionals have noted total occupational and social impairment, occasionally due, in part, to other disabilities, but also due solely to PTSD.  This is so despite the fact that, on occasion, the Veteran reported working voluntarily with veterans, including as a Chaplain.

In August 2003, Dr. Hoffman noted some of the Veteran's PTSD symptoms, including intrusive thoughts of trauma, flashbacks, nightmares and night sweats, then indicated that the Veteran has not been able to work since September 2002 (then volunteering in veterans' funeral services), characterized his PTSD as severe, and assigned that disorder a Global Assessment of Functioning (GAF) score of 45.  In August 2004, in support of a claim for SSA benefits, a physician characterized the Veteran's PTSD as severe and primarily responsible for his unemployability, indicated that the Veteran experienced, in part, mood disturbances, hostility and suicidal ideation, also noted that the Veteran had a consistent GAF score of 45.  In September 2005, a licensed VA clinical psychologist found that the Veteran's PTSD rendered him unemployable, unable to work since September 2002, and socially impaired or isolated.  A VA examiner confirmed this finding in a VA examination conducted in April 2012, albeit based, in part, on a lower GAF score of 39.  

The Board acknowledges that the claims file includes conflicting evidence on the degree of severity of the Veteran's PTSD; however, based on the aforementioned opinions, it concludes that the evidence satisfies the criteria for entitlement to a 100 percent schedular evaluation for PTSD for the entire time period at issue in this case.


ORDER

A 100 percent schedular rating for PTSD, from April 14, 2003, to February 16, 2011, is granted.


____________________________________________
P.M.  DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


